Citation Nr: 1233495	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, to include erectile dysfunction.  

2.  Entitlement to service connection for headaches, to include occipital and migraine types.  

3.  Entitlement to service connection for a psychiatric disorder, to include a generalized anxiety disorder and chronic pain disorder.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) and lumbar strain (also referred to herein simply as a "lumbar spine disability"), for the period from July 10, 2001 to February 18, 2009.  

6.  Entitlement to a rating in excess of 20 percent for DDD and lumbar strain, for the period from February 19, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986 and from January 1994 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2003 and February 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, this matter was remanded for a Board hearing in a March 2012 Board decision.  

In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence, including a CD-ROM of X-ray studies of his back undertaken in November 2007.  His representative provided a signed waiver of initial RO consideration of these new documents.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2011).  

The issues of service connection for erectile dysfunction, for headaches, for an acquired psychiatric disorder, and for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the period from July 10, 2001 to February 18, 2009, the evidence does not show that the Veteran's lumbar spine disability causes listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or some of the above with abnormal mobility on forced motion; severe limitation of motion; or that forward flexion in the Veteran's back is limited to 30 degrees or less (even considering functional loss).  .  

2.  For the period from February 19, 2009, while the evidence of record does not show favorable ankylosis of the thoracolumbar spine, it does show that the Veteran's lumbar spine disability, taking pain into account, manifested forward flexion of the thoracolumbar spine 30 degrees or less.

3.  For the entire period of the appeal, the evidence of record does not show that the Veteran's service-connected lumbar spine disability has been productive of: ankylosis of any kind; a neurologic disability other than the service-connected radiculopathy of the right lower extremity; nor has the Veteran has been prescribed bed rest to treat his lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD and lumbar strain, for the period from July 10, 2001 to February 18, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); Diagnostic Codes 5237, 5243 (2011).  

2.  The criteria for a 40 percent rating, but no higher, for DDD and lumbar strain, for the period from February 19, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); Diagnostic Codes 5237, 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issue decided on this appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in January 2009 and March 2009 of the criteria for establishing a higher rating for his lumbar spine disability, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the January 2009 correspondence.  These letters accordingly addressed all notice elements, although they came after the initial adjudication by the AOJ/RO in April 2003.  

The Board notes that the Veteran did not receive complete VCAA notice before the initial adjudication by the AOJ of his lumbar spine disability claim in April 2003.  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Such was done in this case.  After all notices were sent to the Veteran, his claim currently on appeal was readjudicated in the SSOC dated in October 2011.  

The duty to assist also has been fulfilled as VA and private medical records relevant to the Veteran's low back claim have been requested and obtained and the Veteran has been provided with adequate VA examinations of this claim.  The Board finds that the available medical evidence is sufficient for an adequate determination of this claim for the period involved.  

Additionally, in July 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the July 2012 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also solicited regarding the Veteran's claim for benefits for a higher rating for his back disorder.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate this claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate this claim based on the current record.  

There has been substantial compliance with all pertinent VA laws and regulations.  No further notice or assistance is required to fulfill VA's duty to assist in the development of a claim for benefits.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - Factual and Legal Background

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

Additionally, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups and/or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Historically, the Veteran was granted service connection for lumbar strain with degenerative changes and disc space narrowing at the L3-4 and L4-5 levels with a noncompensable disability rating, effective January 23, 1996, the day after his discharge from active duty.  In a September 1996 rating decision, the RO increased the disability rating from zero percent to 10 percent for low back pain with degenerative changes and disc space narrowing at the L3-4 and L4-5 levels, effective January 23, 1996.  

In July 2001, the Veteran filed a claim for an increased rating contending that his back condition had gotten worse on a day-to-day basis and that he had used up all his leave and sick time for the year at work in July.  In a February 2002 rating decision, the RO increased the disability rating from 10 percent to 20 percent, effective July 10, 2001.  In March 2002, the Veteran again requested a higher rating for his lumbar spine disability and submitted the report of a MRI scan of the lumbar spine.  In a March 2003 statement, the Veteran sought a 100 percent disability rating for his lumbar spine disability for the periods from July 29, 2002 through October 14, 2002, and from February 28, 2003.  He also claimed he was partially disabled from October 15, 2002 through January 13, 2003.  

Here, the Veteran initiated the current claim for increase in March 2002.  The schedular criteria for evaluating disabilities of the spine underwent multiple revisions since the Veteran filed his claim.  Since the February 2002 rating decision which granted an increase to 20 percent, the Veteran's lumbar spine disability has been rated pursuant to Diagnostic Code 5010-5292.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5010 indicates the criteria for rating arthritis, due to trauma, substantiated by X-ray findings.  It in turn refers to Diagnostic Code 5003 for rating degenerative arthritis.  Diagnostic Code 5003 in turn requires rating on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If a noncompensable rating is the result, then Diagnostic Code 5003 provides other rules not at issue on this appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Diagnostic Code 5292, in effect prior to September 26, 2003, evaluates the severity of limitation of lumbar spine motion.  A 10 percent rating is warranted for slight limitation of lumbar spine motion.  A 20 percent rating is warranted for moderate limitation of lumbar spine motion.  A 40 percent rating is assigned for severe limitation of lumbar spine motion.  

Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court ("Supreme Court") and the Federal Circuit.  According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with the Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  

However, neither of the above cases nor the General Counsel Opinion prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.  

Although the criteria under Diagnostic Codes 5290 through 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal range of motion, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.  

Under Diagnostic Code 5295, in effect prior to September 26, 2003, lumbosacral strain with slight subjective symptoms warrants a noncompensable rating.  A 10 percent rating is warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating is warranted where the evidence shows the lumbosacral strain to be severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Under Diagnostic Code 5289, in effect prior to September 26, 2003, favorable ankylosis of the lumbar spine warrants a 40 percent rating.  



Prior to September 23, 2002, postoperative, cured intervertebral disc syndrome (IVDS) warranted a zero disability rating.  Mild IVDS warranted a 10 percent disability rating.  Moderate IVDS with recurring attacks warranted a 20 percent disability rating.  Severe IVDS with recurring attacks and intermittent relief warranted a 40 percent disability rating.  Pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised Diagnostic Code 5293, in effect from September 23, 2002, to September 26, 2003, IVDS may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Chronic orthopedic and neurologic manifestations were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

Since September 26, 2003, the diagnostic criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2011).  Under the general rating formula and Diagnostic Code 5237 for lumbosacral strain, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, is rated at 10 percent.  

Lumbosacral strain warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, IVDS may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Degenerative Disc Disease and Lumbar Strain 
From July 10, 2001 to February 18, 2009

VA outpatient treatment records going back to March 2001, a year before the Veteran's current request for a higher rating, and thereafter show he was treated for complaints of low back pain.  

The Veteran underwent a VA examination in October 2001.  He complained of morning back pain, usually exacerbated by cold weather, and said that his condition was aggravated by prolonged standing and sitting as well as kneeling.  His symptoms included pain, weakness, lack of endurance, and stiffness.  He described these symptoms as constant and daily, excruciating, and lasted about six hours in duration.  Flare-ups were secondary to over usage, weather, and constant movement.  He took various medications, including Naproxen, and said that he missed work at 5 to 6 days per month.  

On examination, posture and gait were normal with no limited function of standing or walking.  Flexion was to 45 degrees (with pain starting at 45 degrees), extension to 10 degrees (with pain at 10 degrees), right and left lateral to 40 degrees actively, and right and left rotation to 35 degrees.  The examiner stated that lumbar spine range of motion was limited by pain, but there was no fatigue, weakness, lack of endurance, or incoordination.  Tenderness was greater on the right than left with palpation of the lumbar region.  There was no evidence of muscle spasm or weakness.  Neurological examination of the upper and lower extremities were within normal limits, including sensation, reflexes, and motor function.  X-ray studies showed six lumbar type vertebral bodies.  Kyphosis as well as moderate degenerative disc space narrowing was noted.  Diagnosis was lumbar strain with moderate degenerative disc disease and kyphosis.  The VA examiner noted that the Veteran would have difficulty participating in activities that required prolonged sitting, standing, bending, and lifting.  

A November 2001 VA medical record noted that the Veteran's chronic back pain did not radiate to the lower extremities, there was no associated paresthesias, and no bladder or bowel changes.  Assessment was mechanical back pain with associated spasms.  It was noted that the Veteran was already taking Baclofen.  Physical therapy and back class were recommended.  A November 2001 magnetic resonance imaging (MRI) scan of the lumbar spine revealed evidence of DDD at the L2-3 and L3-4 levels; a large right paracentral disc extrusion; and bulging discs at the L2-3, L4-5, and L5-S1 levels without evidence of significant spinal stenosis.  

A December 200l VA medical record revealed the Veteran's physical therapy consultation and instruction on a home program to decrease lumbar spine pain.  

The Veteran underwent a VA examination in April 2002.  He complained of low back pain, especially in the morning hours and in inclement weather, cold, rain, and dampness.  He reported that his lumbar strain gave him muscle spasms for approximately six years.  He described his symptoms as weakness, lack of endurance, and stiffness and said they were constant, excruciating in nature, occurred daily, lasted several hours, and were exacerbated by prolonged standing, lifting, sitting and bending.  It was noted that the Veteran had worked at the post office as a mail processor for nearly four years.  

On examination, flexion was to 95 degrees, extension to 35 degrees (and with pain to 25 degrees), right lateral to 40 degrees (with pain at 30 degrees), left lateral to 40 degrees, and right and left rotations to 35 degrees (with pain at 35 degrees bilaterally).  Tenderness and muscle spasms were noted in the lower aspect of the lumbosacral region with additional tenderness at L1, L2, and L4 interspinous spaces.  Straight leg testing was positive on the right at 75 degrees and positive on the left at 70 degrees.  The examiner noted that pain was the major factor affecting movement and that there was no evidence of fatigue, weakness, lack of endurance or incoordination.  Neurological examination of the lower extremities showed normal motor function and no evidence of muscle atrophy.  Difficulty was noted bending and squatting.  The examiner stated these findings were consistent with L3-4 and possibly L2-3 herniated nucleus pulposus.  Diagnosis was recharacterized from lumbar strain with degenerative changes to lumbar strain with degenerative changes and L2-3 and L3-4 herniated discs.  The examiner also noted that the Veteran would have difficulty with prolonged standing, sitting, bending, and lifting heavy objects.  

A completed VA Form 21-8679 (Eligibility Determination for Clothing Allowance) dated in June 2002 and an April 2003 VA medical record noted that the Veteran wore a back brace, which tended to wear out his clothing, and that he sought to apply for a VA clothing allowance.  

According to private medical records associated with the claims file, the Veteran sustained an on-the-job work injury at the post office in July 2002.  According to one record, the Veteran told a nurse that he sat back in his chair, the chair gave way, and his back popped as he attempted to stabilize himself.  

Private medical records dated from July 2002 to January 2003 from Dr. A.G., the Veteran's private physician, showed treatment for back pain, lower extremity radiculopathy, and degenerative disc disease.  A functional capacity evaluation done in September 2002 concluded that the Veteran could do sedentary work, such as exert up to 10 pounds of force occasionally.  The evaluator also told Dr. A.G. that the Veteran may have magnified his symptoms and exerted less than maximal effort during the evaluation.  

An August 2002 MRI scan of the lumbar spine revealed disc desiccation and disc space narrowing at the T12-L1 level as well as L2-3 and L3-4.  

According to a June 2003 examination by his private physician, Dr. R.D'A., the Veteran's lumbar flexion was to 15 degrees and extension was to 5 degrees.  

A July 2003 private EMG and nerve conduction study indicated an L3-4 right sided lumbosacral radiculopathy.  A private medical record of Dr. R.D'A. dated in July 2003 noted that this should be attributed to the Veteran's post office work injury of July 2002 and could not have been caused by his service-connected lower back injury.  The record also noted that two lumbar epidural injections were not helpful.  Dr. R.D'A. also noted that the Veteran was living with significant subjective pain but did not want to pursue surgical treatment.  

The Veteran underwent a VA examination in September 2003.  He complained of chronic pain in his low back and was recently given two series of epidural injections due to radiculopathy.  He said that his back gave out on him randomly about once a week.  On examination, normal posture and gait were noted.  There was no tenderness to palpation or muscle spasm.  Range of motion measured as follows: flexion to 48 degrees secondary to back pain, but not further limited by fatigue, weakness, lack of endurance or incoordination; extension to 35 degrees; right and left rotation to 35 degrees; right lateral flexion to 40 degrees; and left lateral flexion to 30 degrees secondary to pain, but not further limited by fatigue, weakness, lack of endurance or incoordination.  There was no erectile dysfunction or bowel or bladder dysfunction.  Neurological examination was normal.  

An October 2003 record noted that the Veteran had not yet returned to work due to exacerbation of pain and was being referred for a second surgical evaluation.  



Private medical records of Dr. J.H.W. dated in October, November, and December 2003 as part of the Veteran's authorized workman's compensation for an on-the-job injury at the post office to his low back indicated that the Veteran had considerable radicular leg pain, worse in the right than left leg.  However, on neurologic examination he had more weakness in the left foot.  Dr. J.H.W. noted objective neurologic signs of lumbar radiculopathy.  

A November 2003 VA myelogram of the lumbar spine revealed disc herniation at L2-3 and L3-4, compromise of the L3 and L4 nerve roots on the right and indentation on the L3 and L4 nerve roots on the left, facet joints within limits of normal, no abnormal motion in flexion and extension, and no evidence of a para intraarticularis defect.  

In his January 2004 Notice of Disagreement, the Veteran contended that his lumbar spine was damaged after the last examination, that he was greatly disabled and unable to work, and that he would be unable to work for a period of time after "major, major surgery."  

The Veteran underwent a VA spine examination in April 2004.  The Veteran complained of constant daily pain located at the mid-back to lower back which travelled to the buttocks and legs.  The Veteran described the pain as burning, sharp, and cramping in nature and registering 8 on a pain scale of 10.  Pain was relieved by rest and medications, including Bextra, Flexeril, Todolac, Darvocet, and Methocarbamol.  He related incapacitating episodes totaling 36 days over the past year, but it is unclear whether these incapacitation episodes were for his cervical or lumbar spine and whether a physician had ordered bed rest.  

On examination, it was noted that the Veteran stood 70 inches tall and weighed 218 pounds.  Posture and gait were within normal limits.  Range of motion measurements for the thoracolumbar spine were as follows: flexion to 60 degrees (with pain occurring at 60 degrees), extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 25 degrees.  The examiner stated that range of motion was additionally limited by pain and lack of endurance, but not by fatigue, weakness and incoordination.  There was no ankylosis of the spine and no signs of intervertebtral disc syndrome.  There were no complaints of radiating pain on movement and no muscle spasm or tenderness was noted.  Positive straight leg rising was noted for both lower extremities.  Neurological examination of the lower and upper extremities were within normal limits.  X-ray studies showed degenerative disc disease in multiple levels.  

An August 2004 private medical record of Dr. R.D'A. noted that the Veteran was on disability retirement from the post office.  Range of motion testing measured lumbar flexion to 5 degrees and extension to 0 degrees.  Dr. R.D'A. noted that the Veteran had probably reached maximum medical improvement in October 2003 subsequent to his workman's compensation back injury.  

An April 2006 VA medical record noted that the Veteran's symptoms of back pain mostly resolve as his activity level increases during the day.  A neurological examination of the lower extremity was normal.  It was noted that the Veteran was completing graduate school to become a counselor.  The VA physician declined to approve a disabled parking permit for the Veteran.  

A May 2006 examination by Dr. R.D'A. noted lumbar flexion to 50 degrees and extension to 20 degrees.  The Veteran's private physician noted a distinction between his L3 radiculopathy, which was related to his July 2002 post office injury, and the L4 radiculopathy, which was described as preexistent.  

The Board notes that there is no interpretation of the five images provided on a CD-ROM of the Veteran's November 2007 X-ray studies at a VA facility.  However, subsequent X-ray studies of the lumbar spine in February 2009 are explained in the report of that VA examination.  

Range of motion measured as follows in a January 2008 private medical record of Dr. R.D'A.: flexion to 50 degrees (with pain), extension to 20 degrees (with pain), and full range of motion for left and right lateral flexion but with pain.  



November and December 2008 VA medical records noted that the Veteran had mechanical back pain without radicular symptoms.  A VA physical therapy consultation in December 2008 noted that the Veteran currently worked as a mental health therapist with varied sitting and standing activities, rather than at the post office where he had a history of repeated bending.  

Initially, it should be noted that the Veteran is not entitled to a temporary 100 percent disability rating for his low back disability for any period of time during this appeal period.  As noted above, the Veteran sought a 100 percent disability rating for his lumbar spine disability for the periods from July 29, 2002 through October 14, 2002, and from February 28, 2003.  He also claimed he was partially disabled from October 15, 2002 through January 13, 2003.  However, according to the provisions of 38 C.F.R. § 4.29 for a temporary total evaluation (TTE), a service-connected disability must require hospital treatment for a period in excess of 21 days to warrant a TTE and the Veteran has shown no such hospitalization for his lumbar spine disorder.  

Based on the evidence of record, the Board finds that the Veteran's low back disability is appropriately evaluated as 20 percent disabling for the appeal period from July 10, 2001 to February 18, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence of listing of the whole spine or a positive Goldthwaite's sign, which are necessary findings to achieve a 40 percent rating under former Diagnostic Code 5295.  There is also no evidence to support an increased (40 percent) rating under the criteria governing IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2005).  Indeed, the April 2004 VA examiner specifically noted that there were no signs of IVDS.  

Although the Veteran has complained of pain radiating into his lower extremities, and private medical records confirmed L3 and L4 radiculopathy, Dr. R.D'A. noted in a May 2006 record that his L3 radiculopathy was related to his post-service July 2002 post office injury.  VA examinations consistently noted normal neurological examinations.  Moreover, during the course of this appeal, in an August 2005 rating decision the RO granted a separate 10 percent rating for radiculopathy of the right lower extremity pursuant to Diagnostic Code 8521 for mild incomplete paralysis of the external popliteal nerve.  The Board will not upset that rating, but in view of the evidence of record noted above, it finds that there is little or no support for increasing this separate rating to 20 percent, which would need to reflect a moderate incomplete paralysis of said nerve.  

Further, even assuming arguendo that the Veteran suffers from IVDS, there is no evidence that he experiences severe recurring attacks of IVDS with intermittent relief, or that he experiences any incapacitating episodes resulting from IVDS of at least four weeks during the past year.  Although the Veteran claimed, according to the April 2004 report of a VA examination, that he had incapacitating episodes which totaled 36 days over the previous year there is nothing in the record to show that he was ever ordered bed rest for any length of time by a physician during the period of this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  In other words, the Board finds that a disability evaluation under the rating criteria for lumbosacral strain or IVDS would not yield a higher rating.  

There is also no persuasive evidence of severe limitation of motion of the lumbar spine or evidence that the Veteran's lumbar spine disability has resulted in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine for the period from July 10, 2001 to February 18, 2009.  At his October 2001 VA examination, the Veteran demonstrated forward flexion to 45 degrees with pain starting at 45 degrees.  This was the poorest demonstration of loss of range of motion during the appeal period.  At best, these measurements do correlate to no more than moderate limitation of motion under the old version of Diagnostic Code 5292.  The Board observes, for instance, that 45 degrees of lumbar spine flexion is approximately half of normal flexion (See 38 C.F.R. § 4.71a, Plate 5), which, logically, corresponds roughly to a moderate limitation of motion.  Moderate limitation of motion is commensurate with the 20 percent rating already in place for this time period under Diagnostic Code 5292.



Better range of motion measurements were shown during subsequent years within this discrete time period of July 10, 2001 to February 18, 2009.  The aforementioned outpatient records do not contradict these results, except a private measurement in June 2003 noted flexion to 15 degrees and an August 2004 test noted flexion to 5 degrees.  However, as noted above, these findings were quickly changed in subsequent measurements and examinations and must be considered suspect and unreliable as they are not consistent with the weight of the evidence.  

The Board also finds that the medical evidence does not reflect objective evidence of pain, instability, or weakness greater than that contemplated by the 20 percent rating during the period from July 10, 2001 to February 18, 2009.  The October 2001 VA examination report found that lumbar spine range of motion was limited by pain, but there was no fatigue, weakness, lack of endurance, or incoordination.  The April 2002 VA examination report found that while pain was the major factor affecting movement there was no evidence of fatigue, weakness, lack of endurance or incoordination.  The September 2003 VA examination report found some pain on range of motion but such was not further limited by fatigue, weakness, lack of endurance or incoordination.  The report of the April 2004 VA examination found range of motion was additionally limited by pain and lack of endurance, but not by fatigue, weakness and incoordination.  

Collectively, the evidence does not reveal functional loss that approximates the criteria for a rating in excess of 20 percent under the old or revised regulations.  Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, therefore, does not provide a basis for a rating higher than 20 percent for the period from July 10, 2001 to February 18, 2009.  

Degenerative Disc Disease and Lumbar Strain
From February 19, 2009

The Veteran underwent a VA examination in February 2009.  The Veteran complained of intermittent episodes of low back pain daily which lasted for several minutes.  He described the pain as dull and rated it as 5 to 6 on a pain scale running from one to ten.  He said that his pain was worse in the morning and that he had intermittent episodes of stiffness and muscle spasms in the lower back.  Pain radiated down bilateral buttocks to the thighs and he reported numbness and tingling in the lower extremities.  He also said that his back gave out periodically and that in the past he occasionally fell.  Pain was triggered by prolonged standing, heavy lifting, prolonged driving, walking, and prolonged sitting.  He was able to walk approximately a half-mile and did not use any assistive devices for ambulation.  He did wear a back brace daily.  He said that flare-ups occurred once every three months and lasted for 3 to 4 days.  With flare-ups he had worsening pain and was unable to do any activities and tried to take bed rest.  He did not report actual incapacitating episodes during the past 12-month period.  He used Diclofenac and Flexeril without side effects.  He complained that his back pain affected daily activities in that he had difficulty dressing and having sex and could not do yard work or play football.  He reported missing two days of work per month due to his back and neck pain.  He also reported difficulty driving for more than 30 minutes which was periodically required on his job.

On examination, range of motion measurements were as follows: forward flexion to 35 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  Pain was noted throughout range of motion for forward flexion, right lateral flexion, and left and right lateral rotation.  There were also complaints of pain in the neck and lower back throughout range of motion with extension, and pain was elicited with left lateral flexion at 15 degrees.  The VA examiner also noted that otherwise there was no weakness, fatigue, incoordination, or additional loss of motion due to pain with repetitions.  No muscle spasms or tenderness was noted.  Gait was normal.  Neurological testing of the bilateral lower extremities showed normal motor, sensory, and reflex functions.  X-ray studies of the lumbar spine revealed multilevel chronic disc degeneration and disc space narrowing.  

According to January 2011 and April 2011 VA medical records, a VA staff physician wrote a letter at the Veteran's request verifying his back and neck service-connected disabilities.  The VA physician also noted that the Veteran had mentioned that his problems and limitations had not changed since his February 2009 VA examination.  

January 2012 VA medical records show that the Veteran was treated in the emergency room for back spasms, severe back pain, and inadequate relief with medication.  

Based on the evidence of record, the Board finds that, after affording the Veteran all reasonable doubt and interpreting the evidence and law in a light most favorable to him, the Veteran's disability rating for DDD and lumbar strain of the lumbar spine should be increased to 40 percent, but no higher, for the period since the February 19, 2009 VA examination.  Under former Diagnostic Code 5292, a 40 percent rating is warranted for severe limitation of motion of the lumbar spine.  At his February 2009 VA examination, the Veteran demonstrated forward flexion to 35 degrees with pain throughout range of motion.  As noted above, this was the poorest demonstration of loss of range of motion during the entire appeal period as better ranges of motion were shown during preceding years.  This demonstrates a clear worsening of the Veteran's service-connected lumbar spine disorder, and for the reasons set forth below, including consideration of pain in conjunction with the significantly reduced limitation of motion, persuades the Board that the assignment of the next higher rating of 40 percent is warranted from February 19, 2009.

The Board notes that the medical evidence also reflects objective evidence of pain greater than that contemplated by the 20 percent rating during the period from February 19, 2009.  The February 2009 VA examination showed pain was noted throughout range of motion for the thoracolumbar spine.  The forward flexion measurement of 35 degrees is very close to the current criteria under the general rating formula and Diagnostic Code 5237 for rating lumbosacral strain of forward flexion of the thoracolumbar spine to 30 degrees or less, which warrants a 40 percent rating.  Applying the principles of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the evidence of record reveals functional loss that approximates the criteria for a 40 percent rating.  The Board finds the range of motion so significant here with pain noted throughout the range of motion that the Veteran has in effect objectively shown entitlement to a higher rating than the current 20 percent when the DeLuca principles of pain and functional loss are considered.  

As noted above, when there is a question as to which of two ratings to apply, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In addition, any application of reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  Therefore, the Board finds that the disability rating for the Veteran's DDD and lumbar strain of the lumbar spine should be increased to 40 percent, but no higher, for the period from February 19, 2009.  

No higher rating for the Veteran's lumbar spine disability is found for any other period of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Forty percent is the maximum schedular rating under the former Diagnostic Code 5292 and the Veteran does not manifest any ankylosis of the spine to warrant higher ratings under the former or current rating criteria for the lumbar spine.  There is also no evidence to support an increased rating under the criteria governing IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2005).  

As noted above, the Board will not upset an August 2005 rating decision that granted a separate 10 percent rating for radiculopathy of the right lower extremity pursuant to Diagnostic Code 8521 for mild incomplete paralysis of the external popliteal nerve.  However, in view of the evidence of record, it finds that there is little or no support for increasing this separate rating to 20 percent, which would need to reflect a moderate incomplete paralysis of said nerve.  

In reaching the above conclusions, the Board also has not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain, and difficulty engaging in certain activities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the subjective and objective evidence of pain and seen fit to increase his disability rating for the period from the February 2009 VA examination when forward flexion measured to 35 degrees and pain was noted throughout his range of motion.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  

Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight than the Veteran's subjective statements.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture for the period of the appeal decided herein requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In light of the foregoing, the Board finds that a higher rating is not warranted for the lumbar spine disability, for the period from July 10, 2001 to February 18, 2009, but one is granted for the period from February 19, 2009.  In this case, for the period from July 10, 2001 to February 18, 2009, the preponderance of the evidence is against entitlement to a rating in excess of 20 percent for degenerative disc disease and lumbar strain of the lumbar spine.  However, for the period from February 19, 2009, a grant of 40 percent, but no higher, will be allowed.  


ORDER

A rating in excess of 20 percent for degenerative disc disease and lumbar strain of the lumbar spine, for the period from July 10, 2001 to February 18, 2009, is denied.  

A rating of 40 percent for degenerative disc disease and lumbar strain of the lumbar spine, for the period from February 19, 2009, is granted, subject to the law and regulations governing monetary benefits.  


REMAND

Unfortunately, a remand is required for the other claims in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

Concerning the Veteran's claim for service connection for sexual dysfunction, to include erectile dysfunction, the Board notes that service treatment records are negative for any complaint of, or treatment for, erectile dysfunction.  However, post-service October 2003 private medical records of Dr. J.H.W. indicated that the Veteran had developed erectile dysfunction which was felt to be secondary to lumbar pathology.  The April 2004 VA examination of the Veteran's service-connected cervical and lumbar spine disorders noted in a history section that sexual dysfunction was one of the functional impairments for each of these disabilities, but no diagnosis or medical opinion was provided in the Veteran's favor.  Subsequent VA outpatient treatment records do show treatment for erectile dysfunction (see, e.g., a December 2008 record).  A November 2003 VA mental health record noted that the Veteran said that his back pain had worsened and consequently he was unable to be pain free or to become aroused.  During his Board hearing, the Veteran and his representative noted that the RO had denied service connection for erectile dysfunction without considering the question of whether this disorder was secondary to one of his service-connected disabilities, such as his low back or neck disorders.  

Concerning the Veteran's claim for service connection for headaches, to include occipital and migraine types, the Board notes that a few headaches were noted in his service treatment records.  Post-service, 1997 VA records show complaints of headaches and a May 1997 VA examination noted a diagnosis of tension headaches.  The Board notes that this VA examiner failed to follow instructions to provide an opinion on the etiology of the Veteran's headaches, such as if they were secondary to any spinal injury.  

The September 2003 VA examiner noted that the Veteran did not meet the criteria for migraine headaches as he had no aura and the examiner reported occipital headaches possibly secondary to his service-connected cervical spine disorder or to stress.  An October 2003 private medical record noted neck pain and occipital headaches, which radiated from the occipital portion of the head up over the top of the head bilaterally.  Another October 2003 private medical record noted that the Veteran thought his headaches were secondary to his unrelenting back pain.  A November 2003 VA medical record noted tension type headaches.  During his Board hearing, the Veteran said that he still had headaches and his representative claimed that the Veteran had been denied service connection because the RO thought he was only claiming benefits for migraine headaches and for no other type of headache (see transcript at pp. 8-9).  

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that service treatment records are negative for any complaints of, or treatment for, any psychiatric disorder.  However, post-service VA medical records show various assessments or diagnoses of a psychiatric disorder by medical professionals and a social worker.  For example, August 2000 VA medical records noted assessments of severe work related stress and anxiety disorder not otherwise specified.  A September 2000 VA medical record noted an assessment of intermittent explosive disorder.  A September 2003 VA mental health record noted an impression of an adjustment disorder while November 2003 and August 2005 VA mental health records noted an impression of depressive disorder.  A January 2004 VA mental health record noted an impression of other depressive disorder.  During his Board hearing, the Veteran and his representative contended that he had depression due to chronic pain from some of his service-connected disabilities and/or due to anxiety about back surgery he has not yet agreed to undergo (see transcript at pp. 12-15).  The Veteran has never been provided a VA mental examination.  

In view of the lack of a medical opinion specifying whether the Veteran's erectile dysfunction or headaches or acquired psychiatric disorder were related to his service-connected lower back disability, his service-connected neck disability, or to service, and lay and medical evidence of various diagnoses possibly related to service-connected disabilities, the Board finds that additional development is required prior to appellate review of these issues.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, on remand the Veteran shall be scheduled for an examination of his claimed sexual dysfunction and for a medical opinion as to whether any diagnosed erectile dysfunction is due to service or to a service-connected disability, such as his DDD and lumbar strain of the lumbosacral spine or to his fracture, C5 with degenerative arthritis of his cervical spine.  

Further, on remand the Veteran shall be scheduled for an examination of his claimed headache disorder and for a medical opinion as to whether any diagnosed headache disorder, such as occipital or migraine headaches, is due to service or to a service-connected disability, such as the Veteran's cervical spine disability.  

In addition, on remand the Veteran shall be scheduled for a mental examination and for a medical opinion as to whether any diagnosed psychiatric disorder is due to service or to one of his service-connected disabilities.  Here, the Board notes that during his Board hearing the Veteran and his representative specifically complained that his depression and anxiety were due to his chronic pain from his back and neck disabilities and/or fear about future back surgery (see transcript at pp. 12-13).  

Concerning the Veteran's claim for service connection for sleep apnea, private medical records dated from January and February 2005 show that the Veteran has been diagnosed with sleep apnea and uses a CPAP machine.  The Board notes that service treatment records are negative for any complaints of, or treatment for, a sleeping disorder.  However, the Veteran's spouse has submitted two statements indicating that his trouble breathing at night occurred during the Veteran's time on active duty.  In a statement received in February 2005, the Veteran's wife stated that her husband had been suffering from sleeping problems, which she had witnessed, for more than 9 years, or at least since early 1996 when the Veteran was discharged from active duty.  In a July 2008 statement, the Veteran's wife stated that she witnessed her husband abruptly waking up in the middle of the night gasping for air over the past 14 years, or since he was in service in 1994.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, there is credible medical evidence of a recent diagnosis of sleep apnea and the Veteran's spouse has also provided credible evidence that he suffered difficulties breathing while sleeping when he was on active duty.  No VA examination of his sleep apnea claim has ever been provided.  As such, without further clarification, the Board is without the medical expertise to ascertain whether the Veteran's current sleep apnea is related to service.  On remand, therefore, a VA examination and medical opinion should be obtained.  The VA examiner should opine on whether the Veteran's sleep apnea is more likely than not related to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his erectile dysfunction, headache, sleep apnea, and psychiatric disorders.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file, in particular any records of treatment or evaluation from the Atlanta VAMC, since July 2012.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed erectile dysfunction, headache, sleep apnea, and psychiatric disorder.  The claims file and a copy of this Remand must be made available to each reviewing examiner, and the examiner should indicate in his or her report that the claims file was reviewed.  Following a review of the claims file and examination of the Veteran, the examiner(s) shall offer an opinion as to:

(a) whether any erectile dysfunction, headache, psychiatric disorder, and sleep apnea, is currently manifested, and, if so, a diagnosis of such disorder should be made; and

(b) whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested erectile dysfunction, headache, psychiatric disorder, and sleep apnea is etiologically related to service, or

(c) whether it is at least as likely as not that any currently manifested erectile dysfunction, headache, and psychiatric disorder was caused by any service-connected disabilities; or in the alternative whether it is at least as likely as not that any of the Veteran's service-connected disabilities aggravated (i.e., permanently worsened) any currently manifested erectile dysfunction, headache or psychiatric disorder found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.  

A rationale for all requested opinions shall be provided.  If an individual examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  The RO/AMC will then readjudicate the Veteran's claims herein remanded for further development.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


